Case 19-41162-JMM         Doc 28    Filed 06/04/20 Entered 06/04/20 08:32:19             Desc Main
                                   Document      Page 1 of 4



  GARY L. RAINSDON
  BANKRUPTCY TRUSTEE
  P.O. BOX 506
  TWIN FALLS, ID 83303
  PHONE: (208) 734-1180
  FAX: (208) 734-2783
  trustee@filertel.com

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

In Re:                                        )
                                              )
Daniel Reid Scott and                         )       Chapter 13
Warlita Calamasa Scott,                       )
                                              )       Case No. 19-41162-JMM
                              Debtors.        )

              APPLICATION FOR PAYMENT OF ADMINISTRATIVE FEES
                      AND COSTS OF CHAPTER 7 TRUSTEE

  NOTICE OF APPLICATION FOR PAYMENT OF ADMINISTRATIVE FEES AND
  COSTS OF CHAPTER TRUSTEE, AND OPPORTUNITY TO OBJECT AND FOR A
                             HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 21 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

         COMES NOW, Gary L. Rainsdon, Chapter 7 Trustee, and applies to this Court for an

order authorizing payment of fees and expenses pursuant to 11 U.S.C. §§348(c) and 503(b), and

Federal Bankruptcy Rule 2012. In support of this application, Trustee states the following:




                                                                                                     1
Case 19-41162-JMM      Doc 28     Filed 06/04/20 Entered 06/04/20 08:32:19            Desc Main
                                 Document      Page 2 of 4



      1. Debtors, Daniel Reid Scott and Warlita Calamasa Scott, filed for Chapter 7

         bankruptcy on December 12, 2019, and Trustee was appointed to administer the

         estate.

      2. As part of his duties, Trustee identified nonexempt value in Debtors’ home, and

         pursued sale of the home. Trustee believes the home is worth $140,000 to $150,000,

         based on the opinion of the broker Trustee was seeking to employ to sell the home.

         Trustee believes the sale of the home, after applicable exemption and estimated cost

         to sell, would provide at least $28,800 to the estate ($40,000.00 – $11,200.00

         estimated 8% cost of sale).

      3. Trustee would be eligible to receive a statutory fee of $4,750.00 on the $40,000.00

         nonexempt proceeds from the sale of the home ($5,000.00 X 25% = $1,250.00, plus

         $35,000.00 X 10% = $3,500.00). See 11 U.S.C. §§326(a) and 330(a). Also see In re

         Mazon, Bankruptcy Case No. 05-42215 (Bankr. D. Idaho Oct. 30, 2006); and In re

         Bartlett, 590 B.R. 175 (Bkrtcy. D. Mass., 2018).

      4. Prior to receiving an acceptable offer for sale of the home, Debtors filed a Motion to

         Convert to Chapter 13, filed April 14, 2020. See Docket No. 24.

      5. On April 22, 2020, Trustee filed an Objection to Debtors’ Motion to Convert to

         Chapter 13. See Docket No. 25.

      6. On May 15, 2020, Trustee withdrew his Objection to Debtors’ Motion to Convert to

         Chapter 13, and Trustee and Debtors stipulated to allowance of reasonable trustee

         fees as approved by this Court. See Docket No. 26.

      7. The case was converted to Chapter 13 on June 3, 2020. See Docket No. 27.




                                                                                                  2
Case 19-41162-JMM        Doc 28     Filed 06/04/20 Entered 06/04/20 08:32:19             Desc Main
                                   Document      Page 3 of 4



       8. Even though Trustee believes he is eligible to receive the statutory fee of up to

           $4,750.00, Trustee requests this Court authorize trustee fees and expenses in the

           voluntarily reduced amount of $2,500.00, which Trustee believes is reasonable based

           on the time and effort he and his trained staff spent administering the case prior to the

           Motion to Convert. Trustee does not keep contemporaneous time records for Chapter

           7 cases, but estimates based on his file notes and records that he and his staff spent no

           less than 16 hours in case administration.

       WHEREFORE, based on the valuable service having been provided, the Chapter 7

Trustee respectfully requests this Court authorize payment of compensation for administration of

the Chapter 7 proceedings in the amount of $2,500.00.

       Dated June 4, 2020.

                                                        /s/
                                                        Gary L. Rainsdon, Chapter 7 Trustee




                                                                                                   3
Case 19-41162-JMM        Doc 28    Filed 06/04/20 Entered 06/04/20 08:32:19           Desc Main
                                  Document      Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 4, 2020, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

   •   John O Avery
       ch@averylaw.net;twinfalls@averylaw.net;ryan@averylaw.net;averybklaw@gmail.com;b
       oise@averylaw.net;pocatello@averylaw.net;lawar78055@notify.bestcase.com
   •   Kathleen A. McCallister kam@kam13trustee.com,
       kmccallister13@ecf.epiqsystems.com
   •   Holly E Sutherland holly@averylaw.net,
       averybklaw@gmail.com;boise@averylaw.net;twinfalls@averylaw.net;lawar78055@notif
       y.bestcase.com
   •   US Trustee ustp.region18.bs.ecf@usdoj.gov

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non- CM/ECF Registered Participants in the manner indicated:
      Via First Class mail, postage prepaid addressed as follows:

       Daniel and Warlita Scott
       140 East 420 North
       Shoshone, ID 83352

       PRA Receivables Management, LLC
       PO Box 41021
       Norfolk, VA 23541

       Additionally, a copy of the foregoing was served on the below identified parties, from the
mailing matrix obtained by the court website, by first class mail, postage prepaid:

       None

       Via certified mail, return receipt requested, addressed as follows:

       None


                                                              /s/
                                                             Gary L. Rainsdon, Chapter 7 Trustee




                                                                                                4
